
	
		II
		110th CONGRESS
		1st Session
		S. 1660
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require studies on support services for families of
		  members of the National Guard and Reserve who are undergoing deployment.
		  
	
	
		1.Study on improving support
			 services for children, infants, and toddlers of members of the National Guard
			 and Reserve undergoing deployment
			(a)Study
			 required
				(1)StudyThe Secretary of Defense shall conduct a
			 study to evaluate the feasibility and advisability of entering into a contract
			 or other agreement with a private sector entity having expertise in the health
			 and well-being of families and children, infants, and toddlers in order to
			 enhance and develop support services for children of members of the National
			 Guard and Reserve who are deployed.
				(2)Types of support
			 servicesIn conducting the study, the Secretary shall consider
			 the need—
					(A)to develop
			 materials for parents and other caretakers of children of members of the
			 National Guard and Reserve who are deployed to assist such parents and
			 caretakers in responding to the adverse implications of such deployment (and
			 the death or injury of such members during such deployment) for such children,
			 including the role such parents and caretakers can play in addressing and
			 mitigating such implications;
					(B)to develop
			 programs and activities to increase awareness throughout the military and
			 civilian communities of the adverse implications of such deployment (and the
			 death or injury of such members during such deployment) for such children and
			 their families and to increase collaboration within such communities to address
			 and mitigate such implications;
					(C)to develop
			 training for early child care and education, mental health, health care, and
			 family support professionals to enhance the awareness of such professionals of
			 their role in assisting families in addressing and mitigating the adverse
			 implications of such deployment (and the death or injury of such members during
			 such deployment) for such children; and
					(D)to conduct
			 research on best practices for building psychological and emotional resiliency
			 in such children in coping with the deployment of such members.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report containing the results of the
			 study conducted under subsection (a).
			2.Study on
			 establishment of pilot program on family-to-family support for families of
			 deployed members of the National Guard and Reserve
			(a)StudyThe
			 Secretary of Defense shall carry out a study to evaluate the feasibility and
			 advisability of establishing a pilot program on family-to-family support for
			 families of deployed members of the National Guard and Reserve. The study shall
			 include an assessment of the following:
				(1)The effectiveness
			 of family-to-family support programs in—
					(A)providing peer
			 support for families of deployed members of the National Guard and
			 Reserve;
					(B)identifying and
			 preventing family problems in such families;
					(C)reducing adverse
			 outcomes for children of such families, including poor academic performance,
			 behavioral problems, stress, and anxiety; and
					(D)improving family
			 readiness and post-deployment transition for such families.
					(2)The feasibility
			 and advisability of utilizing spouses of members of the Armed Forces as
			 counselors for families of deployed members of the National Guard and Reserve,
			 in order to assist such families in coping throughout the deployment
			 cycle.
				(3)Best practices
			 for training spouses of members of the Armed Forces to act as counselors for
			 families of deployed members of the National Guard and Reserve.
				(b)ReportThe
			 Secretary of Defense shall submit to Congress a report containing the results
			 of the study conducted under subsection (a) not later than 180 days after the
			 date of the enactment of this Act.
			
